Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9-14, 17, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hamilton (U.S. Patent Application Publication No. 2021/0335031), referred herein as Hamilton.
Regarding claim 1, Hamilton teaches a medical imaging apparatus (paras 3 and 152) comprising processing circuitry configured to: acquire a volumetric data set, acquire location information for a layer that is part of a structure represented in the volumetric data set (para 107; para 133, lines 1-8; para 135), and perform a ray casting algorithm to generate a rendered image from the volumetric data set, wherein the ray casting algorithm comprises, for each of a plurality of rays cast through a volume of the volume of the volumetric data set: determining data values for a plurality of sample positions along the ray, estimating, based on the location information, a position of an intersection point at which the ray intersects the layer, and using a precomputed function to determine a contribution of the intersection point to an aggregated color for the ray (para 168, lines 1-3; para 169, lines 1-11; para 176, lines 6-10, 15-17, and 23-33).
Regarding claim 2, Hamilton teaches the medical imaging apparatus according to claim 1, wherein the contribution is dependent on an angle between the layer and the ray (para 114, the last 8 lines; para 115, lines 1-3 and the last 8 lines; para 235; para 236, lines 1-7).
Regarding claim 3, Hamilton teaches the medical imaging apparatus according to claim 1, wherein the contribution is dependent on an angle between the layer and a direction of light from a light source (para 114, the last 8 lines; para 115, lines 1-3 and the last 8 lines; paras 118 and 120; para 234, the last 10 lines).
Regarding claim 4, Hamilton teaches the medical imaging apparatus according to claim 1, wherein the precomputed function is a precomputed integral that integrates color and opacity across the layer in dependence on pre-determined properties of the layer (para 102, lines 1-8; para 150; para 176, lines 23-33).
Regarding claim 5, Hamilton teaches the medical imaging apparatus according to claim 1, wherein the location information comprises a geometry function defining a geometry of the layer (para 105, lines 1-19; para 108, lines 1-11; para 179).
Regarding claim 6, Hamilton teaches the medical imaging apparatus according to claim 1, wherein the acquiring of the location information comprises thresholding of data values in the volumetric data set or in a further data set that is representative of the structure (para 108, lines 1-11; para 238, the last 12 lines).
Regarding claim 9, Hamilton teaches the medical imaging apparatus according to claim 1, wherein the location information comprises at least one of a numerical function, an analytical function, a geometry function (para 105, lines 1-9; para 118; para 150; para 176, lines 23-33).
Regarding claim 10, Hamilton teaches the medical imaging apparatus according to claim 1, wherein the structure comprises at least one of an anatomical structure, an organ, a tumor, a region of tissue, and the layer is representative of a surface of the structure, an external structure, a navigation aid, an implant, an acquisition device (para 3, lines 5-11; para 96, lines 1-10 and the last 5 lines; para 108, lines 1-16).
Regarding claim 11, Hamilton teaches the medical imaging apparatus according to claim 1, wherein the ray casting algorithm further comprises, for at least some of the plurality of rays, estimating a position of a second intersection point at which the ray intersects the layer for a second time, and using the precomputed function to determine the contribution of the second intersection point to the aggregated color for the ray (para 102, lines 1-17; para 107, the last 9 lines; para 176, lines 6-10 and 15-33).
Regarding claim 12, Hamilton teaches the medical imaging apparatus according to claim 1, wherein the ray casting algorithm further comprises, for at least some of the plurality of rays, estimating a position of a further intersection point at which the ray intersects a further, different layer that is part of a further structure represented in the volumetric data set, and using the precomputed function or a further precomputed function to determine the contribution of the further intersection point to the aggregated color for the ray (figs 3; para 102, lines 1-17; para 107, the last 9 lines; para 176, lines 6-10 and 15-33).
Regarding claim 13, Hamilton teaches the medical imaging apparatus according to claim 12, wherein the ray casting algorithm further comprises determining an ordering of the intersection point and further intersection point relative to a direction of the ray (figs 3; para 102, lines 1-17; para 107, the last 9 lines; para 176, lines 6-10 and 15-33).
Regarding claim 14, Hamilton teaches the medical imaging apparatus according to claim 1, wherein a value for the precomputed function at the intersection point is dependent on whether the ray intersects the layer so as to pass from a first side of the layer to a second side of the layer, or the ray intersects the layer so as to pass from the second side of the layer to the first side of the layer (figs 3; para 102, lines 1-17; para 107, the last 9 lines; para 176, lines 6-10 and 15-33).
Regarding claim 17, Hamilton teaches the medical imaging apparatus according to claim 1, wherein the volumetric data set comprises at least one of CT data, MR data, PET data, cone-beam CT data, X-ray data, ultrasound data (para 3, lines 1-11; para 152).
Regarding claim 18, the limitations of this claim substantially correspond to the limitations of claim 1; thus they are rejected on similar grounds.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton, in view of Petkov et al. (U.S. Patent Application Publication No. 2021/0279942), referred herein as Petkov.
Regarding claim 7, Hamilton teaches the medical imaging apparatus according to claim 1, wherein the acquiring of the location information comprises processing of the volumetric data set or of a further data set that is representative of the structure (para 108, lines 1-11; para 176, lines 15-33).  Hamilton does not explicitly teach segmentation of the volumetric data set.
Petkov teaches a medical imaging apparatus comprising processing circuitry configured to acquire a volumetric dataset and perform a ray casting algorithm to generate a rendered image from the volumetric dataset (para 63; para 64, lines 1-16; para 68), wherein acquiring location information comprises segmentation of the volumetric data set (para 75, the last 6 lines; para 77).  It would have been obvious to one of ordinary skill in the art to segment the volumetric data set because as taught by Petkov, this improves the positioning and identification of discrete portions of the anatomical structure, thereby improving the visualization of desired structures in the rendered image (see, for example, Petkov, para 46).
Regarding claim 8, Hamilton teaches the medical imaging apparatus according to claim 1, but does not explicitly teach the apparatus, wherein the acquiring of the location information comprises at least one of a) to c): a) applying a distance field to an external geometry, b) performing a landmark clustering process, and c) tracking an iso-surface across multiple phases.
Petkov teaches a medical imaging apparatus comprising processing circuitry configured to acquire a volumetric dataset and perform a ray casting algorithm to generate a rendered image from the volumetric dataset (para 63; para 64, lines 1-16; para 68), wherein acquiring location information comprises at least one of a) to c): a) applying a distance field to an external geometry, b) performing a landmark clustering process, and c) tracking an iso-surface across multiple phases (para 75, the last 6 lines; para 76, lines 1-8 and the last 4 lines; para 77).  It would have been obvious to one of ordinary skill in the art to acquire location information in this manner because as taught by Petkov, this improves the positioning and identification of discrete portions of the anatomical structure, thereby improving the visualization of desired structures in the rendered image (see, for example, Petkov, para 46).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hamilton, in view of Bradski et al. (U.S. Patent Application Publication No. 2019/0094981), referred herein as Bradski.
Regarding claim 15, Hamilton teaches the medical imaging apparatus according to claim 3, but does not explicitly teach the apparatus, wherein the contribution is dependent on wavelength, thereby providing a thin film effect.
Bradski teaches a medical imaging apparatus comprising processing circuitry configured to acquire a volumetric dataset and perform a ray casting algorithm to generate a rendered image from the volumetric dataset (para 387, lines 1-3; para 691, the last 8 lines; para 1628), wherein determining a color contribution is dependent on wavelength, thereby providing a thin film effect (para 449, lines 1-11; para 496, the last 9 lines).  It would have been obvious to one of ordinary skill in the art to utilize wavelength to determine the contribution because as taught by Bradski, this allows for the specification of a particular range of light angles such that certain angles of light can pass through while others are occluded, thereby sharpening the rendered image (see, for example, Bradski, para 449, lines 5-11 and para 496, the last 7 lines)

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hamilton, in view of Qin (U.S. Patent Application Publication No. 2020/0064470), referred herein as Qin.
Regarding claim 16, Hamilton teaches the medical imaging apparatus according to claim 1, but does not explicitly teach the apparatus, wherein the ray casting algorithm is a global illumination algorithm, and the ray is a photon ray performing photon mapping.
Qin teaches a medical imaging apparatus comprising processing circuitry configured to acquire a volumetric dataset and perform a ray casting algorithm to generate a rendered image from the volumetric dataset (para 37, lines 1-10; paras 41 and 48), wherein the ray casting algorithm is a global illumination algorithm, and the ray is a photon ray performing photon mapping (paras 43 and 49; para 72, lines 1-12).  It would have been obvious to one of ordinary skill in the art to employ photon mapping because as taught by Qin, this enables real-time visualizations by leveraging more efficient image processing, and can more accurately simulate light transportation through the volumetric structure (para 43, the last 5 lines; para 44; para 48, the last 4 lines)

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mattausch (U.S. Patent Application Publication No. 2018/0068590); Ray-tracing methods for realistic interactive ultrasound simulation.
Joskowicz (U.S. Patent Application Publication No. 2019/0274641); Method of radiation dose reduction via fractional computerized tomographic scanning and system thereof.
Löffler (U.S. Patent Application Publication No. 2019/0272027); Direct volume rendering in virtual and/or augmented reality.
Muthler (U.S. Patent Application Publication No. 2021/0390757); Techniques for traversing data employed in ray tracing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T WELCH whose telephone number is (571)270-5364.  The examiner can normally be reached on Monday-Thursday, 8:30-5:30 EST, and alternate Fridays, 9:00-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID T. WELCH
Primary Examiner
Art Unit 2613



/DAVID T WELCH/Primary Examiner, Art Unit 2613